DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soracco (US 9545549 B2) in view of Mesica (US 6253915 B1) and Chavira (US 20170160053 A1).
With respect to claim 1, Soracco discloses
a bag; (101 figure 1 below)
a support assembly; (109 figure 1 below)
at least one handle; (159 figure 1 below)
the support assembly (109 figure 1 below) being laterally mounted to the bag (101 figure 1 below); 
the handle (159 figure 1 below) being laterally attached to the bag (101 figure 1 below); 
and the handle (159 figure 1 below) being positioned offset from the support assembly (109 figure 1 below), across the bag (101 figure 1 below).  

    PNG
    media_image1.png
    401
    454
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    476
    media_image2.png
    Greyscale

With respect to claims 1 and 2, the references as applied to claim 1, above, disclose all the limitations of the claims except for a bulletproof liner, the bulletproof liner being integrated into the bag (claim 1) and the bulletproof liner being a baseplate; and the baseplate being positioned within a base portion of the bag (claim 2). However, in a similar field of endeavor, namely storage bags Mesica taught of a weapon storage bag that included a “bulletproof material which prevents access to unauthorized users” (col 1 lines 4-7). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of Soracco to be made of a bulletproof material as taught by Mesica in order to deter unauthorized users from access.
With respect to claims 1, 12, and 13, the references as applied to claim 1, above, disclose all the limitations of the claims except for a plurality of weapon racks; the plurality of weapon racks subdividing an interior compartment of the bag (claim 1), each of the plurality of weapon racks comprising a rack body and a plurality of anchor points; and the plurality of anchor points being distributed across the rack body (claim 12), and a plurality of spacing tabs; the plurality of spacing tabs being distributed around the interior compartment; and each of the plurality of weapon racks being pressed against a pair of spacing tabs from the plurality of spacing tabs (claim 13). However, in a similar field of endeavor, namely storage bags, Chavira figure 1, below, taught of a plurality of weapon racks (200), anchor points (220), rack body (100), and spacing tabs (space between slots 110) that all fits into a bag with the same structure as the claims. Chavira designed said structure to fulfill the need “for an apparatus adapted to store and transport multiple firearms safely and in a space efficient manner” (page 1 [0004]). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior compartment of Soracco to include weapon racks as taught by Chavira in order to store firearms safely and efficiently.

    PNG
    media_image3.png
    600
    455
    media_image3.png
    Greyscale

	Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above. With respect to claim 3, Soracco further discloses a lid; and the lid being mounted over an opening of the interior compartment. (col 4 lines 19-28)
With respect to claim 5, Soracco further discloses at least one auxiliary pocket (247 figure 2 above); and the auxiliary pocket (247 figure 2 above) being laterally attached to the bag (101 figure 2 above).  
With respect to claim 6, Soracco further discloses at the support assembly (109 figure 1 above) comprising a first length-adjustable leg (109a figure 1 above) and a second length-adjustable leg (109b figure 1 above); the first length-adjustable leg (109a figure 1 above) being hingedly connected to the bag (101 figure 1 above); and the second length-adjustable leg (109 figure 1 above) being hingedly connected to the bag (101 figure 1 above).  
With respect to claim 8, Soracco further discloses a microcontroller; a GPS unit; the microcontroller and the GPS unit being mounted within the bag; and the GPS unit being electronically connected to the microcontroller. (col 22 lines 26-43)
Examiner Note: Col 22-23 lines 62-29 of Soracco disclose of a microcontroller structure in which there is a centralized system “for extrinsic data retrieval (e.g., weather lookup or celebrity golfer score database lookup) or combination thereof, the computer system can record complex multi-dimensional data.”
With respect to claim 9, Soracco further discloses at least one environmental sensor; the environmental sensor being mounted onto the bag; and the environmental sensor being electronically connected to the microcontroller. (col 22 lines 26-56)
With respect to claim 10, Soracco further discloses a display device; the display device being mounted onto the bag; and the display device being electronically connected to the microcontroller. (col 17 lines 29-32)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Soracco (US 9545549 B2) in view of Mesica (US 6253915 B1), Chavira (US 20170160053 A1) and Ross (US 20170236399 A1).
With respect to claim 4, the references as applied to claim 1, above, disclose all the limitations of the claims except for a locking mechanism; a biometric sensor; the locking mechanism being integrated in between the lid and the bag; and the biometric sensor being communicably coupled to the locking mechanism, wherein the biometric sensor generates signals that direct the locking mechanism to transition between a locked and an unlocked state. However, in a similar field of endeavor, namely storage bags, Ross taught of mobile gun safe that restricted access to the firearm via a biometric lock (page 4 [0043]). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior compartment of Soracco to be include a biometric lock as taught by Ross in order to restrict access to the contents of the bag.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soracco (US 9545549 B2) in view of Mesica (US 6253915 B1), Chavira (US 20170160053 A1) and Martin (US 20130205983 A1).
With respect to claim 7, the references as applied to claim 6, above, disclose all the limitations of the claims except for at the support assembly further comprising a ballistics shield; and the ballistics shield being connected in between the first leg and the second leg. However, Martin taught of a ballistic shield formed between two legs (abstract) “that is capable of defending the user from handguns, shotguns, and submachine guns” (page 1 [0003]). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support assembly of Soracco to include a ballistic shield as taught by Martin in order to defend the user from shots fired from a gun.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Soracco (US 9545549 B2) in view of Mesica (US 6253915 B1), Chavira (US 20170160053 A1) and Jessen (US 20160314545 A1).
With respect to claim 11, the references as applied to claim 8, above, disclose all the limitations of the claims except for a wireless radio; a drone; the wireless radio being integrated into the microcontroller; and the drone being communicably coupled to the microcontroller through the wireless radio. However, in a similar field of endeavor, namely microcontrollers Jessen taught of a drone system communicable via radio that is utilized in a microcontroller system that incorporates GPS location capabilities (page 11 [0077]) and environmental sensors (i.e. temperature, wind, humidity sensors on page 11 [0079]), as well as capturing video (page 12 [0082]). The purpose of such a drone is to serve as a data supplementation module that visits a physical property to collect missing information, map the property or provide a real-time virtual experience of the property. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcontroller of Soracco to include a drone as taught by Jessen in order to allow for remote data collection.
Examiner Note: The use of drone’s video function to record gun shootings has been established in prior art including Mangdelano (US 20200051438 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.S./Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735